DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The nonstatutory double patenting rejection is maintained.
The rejection under 35 USC 103 over Hartmann (US 2016/0226114) is withdrawn.
Allowable matter is indicated.
Double Patenting
Claims 1, 3, and 5-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/475,804 (see US 2022/0002604). 
This nonstatutory double patenting rejection is provisional because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the other application read as follows:

    PNG
    media_image1.png
    625
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    410
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    441
    409
    media_image4.png
    Greyscale

Those claims meet, overlap, or encompass the present claim limitations.  With respect to present claims 1, 3, and 5-8, patents claim 1-4 has a polymer composition, unencapsulated phase-change material comprising C10-C44 alkane, melting point of 5-70°C, a heat of fusion of at least 100 J/g (fusible), and a second (additive) material which is an encapsulated material.  Further with respect to present claims 1 and 9, patent claim 9 provides for mean particle sizes of less than 50 micrometers which of course involves a powdery material.  With respect to present claims 10, 15-17, and 19-22, moreover, patent claims 12-16 and 20-23 are directed to films or articles which of course are solid.  Still further with respect to present claims 11-14 and 18, patent claims 17-19 are direct to methods of manufacturing.  The patent claims also include amounts overlapping those presently claimed.
Based on the foregoing, the present claims are rejected as provisional non-statutory double patenting.
Response to Argument and Indication of Allowable Matter
The Amendment and Remarks, filed June 6, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the nonstatutory double patenting rejection, the applicant will consider filing a Terminal Disclaimer (TD) once agreement has been reached on allowable matter.  The rejection is maintained in the interim.  
The present claims would be allowed once a proper TD is filed.  Again, the web-based eTerminal Disclaimer is strongly recommended.  None of the prior art references, alone or in combination, teaches or suggests a fusible, phase-change powder, method, and article with the polymer, unencapsulated phase-change material, amounts, melting temperature, and all other limitations presently claimed.
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761